Title: To James Madison from William Lee, 16 May 1804 (Abstract)
From: Lee, William
To: Madison, James


16 May 1804, Bordeaux. “I have the honour to enclose you copies of my last respects under date of the 11 Ulto. and 12 inst.
“The Contestations with the Custom house which I mentioned in my last have nearly ceased and the several failures which took place in this City about the begining of January being long since known in the UStates no further difficulty of that nature is to be apprehended.
“In my unfortunate affairs with Mr Perrot the Constituted authorities have been very kind and attentive which has in some measure relieved the anxiety occasioned by this event and the Government may rest assured that my misfortunes in commerce have no effect whatever on my official position.
“The Brig Friends adventure and Ship Eliza of NYork which I mentioned as bearing marks of being French property are now loading for new York. These Vessels were admitted to an entry on account of their being owned by houses in this City and I was in hopes of producing such proof of this as to have enabled the Collector to seize them on their arrival in New York but they have been so secret in their movements that I shall not be able to detect them—such information as I can gather shall be forwarded to Mr. Gelston.
“There is one abuse practiced on our Govt. which will perhaps be thought worthy of notice. The Certificates of naturalization which are issued from under the hand of the Secy of State not bearing the particular descriptions of the persons to whom they are given are frequen⟨tly⟩ lent to others in order to enable them to obtain passports and protections from the American Ministers and Consuls abroad. I have been imposed upon in this way several times and I therefore beg leave to suggest the propriety of altering the forms of these Certificates by particularizing the persons of the bearers.
“I have the honor to transmit you herewith a copy by translation of a letter I have this day recd. from the Commissary of Marine accompanied by a regulation of the Minister of the same department which has been construed by the Prefect of this department into an order to arrest all English born sailors who may be found on board of neutral Vessels in consequence of which several seamen who had deserted american Vessels have been taken up. To this I made no opposition but the Commissary of Police having called on me by order of the Prefect and demanded the delivering up to him the first and second mates of the ship Three Sisters Capt Clarke of Charleston who had been denounced to him as Englishmen by a french passenger I refused to comply with his request for reasons stated in my reply of the 4 inst. He repeated his demand on the same day as you will observe in rather a rough manner, which drew from me an answer under date of the 13th inst. and here the affair rests, but I think it probable he will arrest the second mate who is an Englishman born in which case I shall have recourse to Mr Livingston. Enclosed is the Copy of my correspondence on this subject.
“The Embargo continues though occasionally taken off and the equiping and dispatching of flat bottom boats still goes on.”
